ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Synkera Technologies, Inc.                   )      ASBCA No. 58584
                                             )
Under Contract No. DAAD13-02-C-0017          )

APPEARANCE FOR THE APPELLANT:                       Mr. Brian L. Sperry
                                                     Vice President & Chief Financial Officer

APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Francis P. Minogue, Esq.
                                                     Trial Attorney
                                                     Defense Contract Management Agency
                                                     Denver, CO

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 7 August 2014


                                          . . - a )~--·-. ,
                                                          .
                                                 PETER D. TING
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 5 85 84, Appeal of Synkera
Technologies, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals